Brady, Justice.
The trial court found appellant guilty of failing to appear in accordance with the terms of his release and assessed punishment at imprisonment for seven years. Tex.Pen.Code Ann. § 38.11 (1974). Finding appellant’s two grounds of error to be without merit, we affirm the judgment of conviction.
In January, 1978, appellant was convicted of aggravated perjury in Travis County cause no. 53,180. Appellant gave notice of appeal and was allowed to remain at large pursuant to his personal bond. In this bond, appellant swore that he would “appear before any court or magistrate before whom this cause may hereinafter be pending at any time and place as may be required,” and that he would make his “personal appearance in any and all subsequent proceedings that may be had relative to said charge in the course of the criminal action based on said charge.” See Tex.Code Cr.P.Ann. arts. 17.08(5) and 17.09 § 1 (1977).
Appellant’s perjury conviction was affirmed by the Court of Criminal Appeals, Yarbrough v. State, 617 S.W.2d 221 (Tex.Cr.App.1981), and the mandate of that court was issued on June 26, 1981. On June 30, 1981, pursuant to Tex.Code Cr.P.Ann. art. 44.05 (Supp.1984),1 the district clerk issued a capias for appellant’s arrest. On that same date, the judge of the district court in which appellant had been convicted entered an order setting the cause for “sentence after mandate” on July 23, 1981. A copy of this order was sent to appellant at the address shown on his appearance bond and to his attorneys of record. Appellant did not appear on July 23, and the cause was reset for August 11, 1981. Appellant again failed to appear and the bond was subsequently forfeited.
On July 18, 1983, appellant was indicted in the instant cause. The indictment alleges that on or about August 11, 1981, appellant:
after being lawfully released from custody with bail, to-wit: a personal bond, on condition that he subsequently appear in Court, said personal bond being to the tenor following:
*590[bond set out in haec verba]
he, the said Donald B. Yarbrough, did intentionally and knowingly fail to appear in accordance with the terms of his release, which required that he, the said Donald B. Yarbrough, make his personal appearance before the 147th Judicial District Court of Travis County, Texas, and there remain from day to day and from term to term of said Court until discharged by due course of law, in that, specifically, he, the said Donald B. Yar-brough, did fail to appear in the 147th Judicial District Court of Travis County, Texas, in Cause Number 53,180 on the docket of said Court, and the offense for which the said Donald B. Yarbrough’s appearance was required, to-wit: Aggravated Perjury, was classified as a felony.
On July 28, 1983, after his motion to dismiss the indictment was overruled, appellant entered a plea of guilty and this appeal followed. See Tex.Code Cr.P.Ann. art. 44.-02 (1979).
In two grounds of error, appellant contends the trial court erred by overruling his motion to dismiss the indictment. This contention is premised on appellant’s assertion that he was under no obligation to appear on August 11, 1981, as ordered by the trial court, and did not violate § 38.11, supra, by failing to do so.
In his second ground of error, appellant contends the trial court omitted an essential element of the offense of perjury when it applied the law to the facts in the charge to the jury in cause no. 53,180. Specifically, appellant contends the trial court failed to require the jury to find that the false statement was made under oath. Appellant argues that this defect in the charge rendered his perjury conviction void. From this, appellant reasons that the mandate of the Court of Criminal Appeals affirming the conviction was also void, depriving the trial court of jurisdiction to order him to appear.
Even if the charge were indeed defective as appellant contends, he cannot collaterally attack the validity of his perjury conviction on this basis. An error of this sort in the application paragraph does not constitute a violation of due process and may not be the basis for a collateral attack on the conviction. Ex parte Coleman, 599 S.W.2d 305 (Tex.Cr.App.1978). Moreover, even if appellant were in a position to collaterally attack his perjury conviction because of the purported error in the charge, this error did not excuse him from his obligation to appear when ordered to do so by the trial court after the conviction was affirmed.
In Pizzi v. State, 469 S.W.2d 576 (Tex.Cr.App.1971) the principal and surety sought to set aside a bond forfeiture ordered after the principal failed to appear for trial. It was contended that the principal was exonerated from her liability under the bond because an element of the offense had been omitted from the information. The court rejected this argument, saying:
The applicable rule is found in 8 Tex.Jur.2d, Bail and Recognizance, Section 101, page 266, and is as follows:
The parties to a bond ... will not be permitted, as a rule, to urge the insufficiency of the indictment or information to defeat their liability, without producing the body of their principal. The obligation is conditioned for the appearance of the principal, and his failure to appear precludes them from questioning the accusatory pleading.
See the authorities there cited.
Id. at 577. On motion for rehearing, the court reaffirmed its original decision, stating that a defect in the charging instrument affords no defense against a forfeited bond.
If the omission of an element of the offense from the charging instrument, an error that has been repeatedly characterized as “fundamental” and “jurisdictional,” does not excuse the principal from his obligation under his bond to appear for trial, there is no reason why a defect in the charge should excuse him from his obligation to appear after his conviction is affirmed. See also Tex.Code Cr.P.Ann. art. 22.13 (1966). No citation to relevant au*591thority is offered by appellant in support of the contrary position. The second ground of error is overruled.
In appellant’s first ground of error, he contends that he was relieved of any obligation under his bond after the mandate of the Court of Criminal Appeals and capias of the district clerk had issued. He further contends that because there is no procedure by which a defendant may be sentenced or resentenced after his conviction has been affirmed on appeal, the trial court’s order for appellant to appear for “sentence after mandate” was not a subsequent proceeding relative to the charge within the meaning of the bond and art. 17.09, supra.. Appellant’s contentions are contrary to both statutory and case law.
With an exception not here relevant, the jurisdiction of the trial court in cause no. 53,180 was suspended until the mandate of the Court of Criminal Appeals was received. Tex.Code Cr.P.Ann. art. 44.11 (Supp.1984).2 But when the mandate was received, the district court acquired jurisdiction of the cause to see that the judgment of the Court of Criminal Appeals was carried out. State ex rel. Vance v. Hatten, 508 S.W.2d 625 (Tex.Cr.App.1974). Moreover, appellant’s obligation under the bond was not terminated by the issuance of the capias, but continued until he was placed in the custody of the sheriff. Tex.Code Cr.P.Ann. art. 44.04(f) (Supp.1984).3 Therefore, appellant is incorrect in arguing that the jurisdiction of the trial court and appellant’s obligation under the bond were terminated by the issuance of the mandate and capias.
The question remains whether the trial court’s order for appellant to appear for “sentence after mandate” was within the scope of its jurisdiction. An answer to this question must begin with a discussion of the decision in Surety Corp. of America v. State, 550 S.W.2d 689 (Tex.Cr.App.1977).
Following his conviction for aggravated robbery, imposition of sentence against the defendant-principal in Surety Corp. was suspended and he was placed on probation for ten years. Notice of appeal was given, and the Court of Criminal Appeals’ mandate of affirmance was issued on May 28, 1976. Thereafter, the trial court set the cause for “resentencing” on June 14, 1976, and reset it for June 21, 1976. When the defendant failed to appear, his bond was forfeited.
On appeal from the bond forfeiture, the court pointed out that the defendant’s probation commenced when the mandate of affirmance was issued, citing McConathy v. State, 544 S.W.2d 666 (Tex.Cr.App.1976). In addition, because there is no formal sentencing when probation is granted, the trial court was not authorized to hold a hearing for “resentencing” after the mandate was issued. The court concluded that the surety’s liability to ensure the principal’s appearance at a subsequent proceeding was discharged upon the issuance of the mandate of the Court of Criminal Appeals, because his probation had commenced and there could be no subsequent proceedings had relative to the charge.
Surety Corp. is distinguishable from the instant cause in that imposition of appellant’s sentence of imprisonment in the perjury cause was not suspended, and he was not placed on probation. Because his imprisonment could not commence until he was placed in the custody of the sheriff, his obligation under the bond was not automatically terminated by the issuance of the mandate of affirmance. See also art. 44.-04(f), supra. For the same reason, the trial court’s jurisdiction to see that the judgment of the Court of Criminal Appeals was carried out, State ex rel. Vance v. Hatten, supra, was not terminated by the issuance of the mandate.
Therefore, we hold that the trial court, in the exercise of its responsibility to see that the judgment of the Court of Criminal Appeals was carried out, had the authority to order appellant to appear before *592it following the issuance of the mandate affirming appellant’s conviction for perjury. Although this order inartfully stated that the purpose of the hearing was “sentence after mandate,” the proper construction of this phrase is “commencement of sentence after mandate.” In the absence of any evidence to the contrary, we are unwilling to read into the trial court’s order to appear any purpose other than a legitimate effort to see that the judgment of the Court of Criminal Appeals was carried out.
The judgment of conviction is affirmed.

. The amendment of this article after June, 1981, is not material to the present discussion.


. See footnote 1, supra.


. See footnote 1, supra.